UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period :	December 1, 2015 — November 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Annual report 11 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 65 About the Trustees 66 Officers 68 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees January 9, 2017 Dear Fellow Shareholder: As investors around the world greet the new year, many might feel relieved at the prospect of moving beyond some of the more memorable financial market challenges of 2016. Last year’s dramatic political changes tested markets. Fortunately, in many cases market turbulence in the immediate aftermath of key events was followed by rebounds in performance and investor sentiment. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year, especially given the significant change in conditions for the bond market and the potential for inflation. As such, we believe investors should welcome 2017 with a focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended November 30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 11/30/16. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 15. 4 High Yield Advantage Fund Paul is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Paul, what was the market environment like for high - yield bonds during the 12 - month reporting period ended November30, 2016? U.S. high-yield bonds staged a dramatic rebound during the fiscal year ending November30, 2016, with the benchmark JPMorgan Developed High Yield Index sharply reversing course in February2016 and gaining 12.36% for the full 12months. The early months of the period were volatile, as falling oil prices and mounting fears of an economic slowdown in China weighed on credit markets generally, including high-yield bonds. High-yield credit spreads, or the yield advantage high-yield bonds offered over comparable-maturity U.S. Treasuries, rose significantly, as investors demanded greater compensation for risk that spread beyond the already punished energy and metals & mining sectors. Global economic concerns and heightened volatility overshadowed generally stable fundamentals in many industries. Market turbulence reached a peak on February11, after which high yield began to benefit from improvements across a broad range of global issues. Oil prices rose well above High Yield Advantage Fund 5 Credit qualities are shown as a percentage of the fund’s net assets as of 11/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 11/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 High Yield Advantage Fund their January low, China’s central bank eased concerns by implementing additional stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The recovery accelerated in the spring, as strengthening macroeconomic tailwinds stoked demand for riskier assets, resulting in further credit-spread tightening. The high-yield rally was briefly disrupted in June, as the United Kingdom’s vote to exit the European Union, dubbed “Brexit,” surprised investors and reverberated throughout global markets. However, as investors reassessed the broader impact of Brexit in the days following the vote, credit-sensitive securities rose once again and remained on an uptrend through October. Interest rates trended gradually higher from midsummer through the end of October, then spiked in the week following the U.S. presidential election. Financial market sentiment abruptly shifted and appeared to focus on increasing prospects for higher interest rates and rising inflation in 2017. Against this higher-rate backdrop, high-yield bonds suffered a slight downturn in November, their first negative month since February. Oil prices were also volatile during November due to uncertainty about production cuts by the Organization of Petroleum Exporting Countries [OPEC]. However, energy-related bonds surged at the end of the month amid optimism following OPEC’s first production cut since 2008. Reflecting a more favorable environment for riskier assets, lower-quality bonds outperformed the market. Higher-quality BB-rated and split BBB-rated credits were the weakest relative performers, but still posted solid total returns in the range of 7% to 9%. From a sector/industry perspective, metals & mining was the best performer by far, advancing about 41% on the back of recovering commodity prices. Energy, chemicals, and telecommunications also posted strong double-digit gains. By contrast, more-defensive categories, such as health care, transportation, and food & beverages, lagged on a relative basis. The fund trailed its benchmark but outpaced the average return of its Lipper peer group. What factors had the greatest impact on relative performance? From a sector perspective, underweighting the rallying metals & mining and energy cohorts hampered performance versus the benchmark, as did lighter-than-benchmark exposure to technology. In addition, the fund avoided bonds at the lowest end of the credit-quality spectrum, and this area of the market outperformed. A modest allocation to floating-rate bank loans also dampened relative performance, as high-yield debt outperformed loans for the period. On the positive side, overall positioning in telecommunications, an overweight in housing, and security selection in retail aided the fund’s relative results. Which individual holdings had the biggest influence versus the benchmark? A sizable position in wireless communications provider Sprint Communications was the top relative contributor. The firm’s bond prices were buoyed by effective new marketing efforts that helped reduce the number of subscribers switching from Sprint to other carriers. Within energy, an overweight in oil and gas exploration and production company SM Energy aided performance amid recovering oil prices. An overweight in cloud-based human resources and payroll provider Ceridian provided a further boost versus the benchmark. Ceridian High Yield Advantage Fund 7 benefited from capital infusions that were used to fund growth of the firm’s customer base via additional implementation resources, continued cloud-based development, and further sales and marketing efforts. What detracted this period? Not owning coal producer and index component Peabody Energy dampened relative results. We avoided Peabody because we believed the company did not have sufficient liquidity to withstand various business challenges related to depressed coal prices. However, the firm’s bonds rallied in step with rising commodity prices. Our investment in Canadian pharmaceutical company Concordia International was hurt as the firm posted disappointing earnings amid increased pricing pressure on generic drugs. What is your outlook for the high - yield market over the coming months? Overall, we have a positive post-election outlook for high-yield bonds. We evaluate the high-yield market on three levels: fundamentals; valuation; and “technicals,” or the balance of supply and demand. As of period-end, we thought the fundamental and technical environments were positive and valuation was neutral. Looking at fundamentals, we think U.S. economic growth may accelerate in 2017. As a result, we believe the total default rate, which was 4.74% at period-end (0.55% excluding commodity-related issuers), may remain low. This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 8 High Yield Advantage Fund In our view, the potentially expansionary nature of President-elect Trump’s policies could benefit the earnings and revenues of high-yield companies. Even if some of the new administration’s policies take on a protectionist tone regarding foreign trade, we think high-yield issuers may be less affected, since they are not as globally diversified as many larger, investment-grade companies. As for technicals, year-to-date new issuance of high-yield bonds totaled $266.8 billion, below the level reached during the comparable period in 2015. Issuance has been met by strong demand, particularly from foreign buyers drawn to the attractive yields available from U.S. high-yield bonds amid an environment of low yields globally. Industrywide high-yield bond fund inflows totaled $5.2 billion including exchange-traded funds, reversing the prior-year trend, which saw $5.1 billion leaving the asset class during the same period in 2015. Despite rising interest rates during the latter months of the period, high-yield credit spreads tightened, reflecting solid investor demand. How do you plan to position the fund in light of this outlook? We plan to maintain broad diversification across market sectors. At period-end, the majority of the fund’s holdings were in split BB-rated or B-rated bonds, which occupy the middle tier of high-yield credit quality. From a sector/industry perspective, we favored gaming, lodging & leisure, and housing. Conversely, the fund was underweight in energy, technology, services, food & beverages, cable & satellite, transportation, and health care. We modestly increased the fund’s bank-debt allocation to about 6% of the portfolio. This aided performance late in the period, as bank loans outpaced high-yield bonds amid resurgent investor demand for loans. If market interest rates continue rising, we think demand for bank loans may continue to build, since loan coupons — their stated interest rates — will begin to adjust higher. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. High Yield Advantage Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (3/25/86) Before sales charge 7.37% 84.96% 6.34% 38.13% 6.67% 9.91% 3.20% 10.18% After sales charge 7.23 77.56 5.91 32.61 5.81 5.51 1.80 5.77 Class B (5/16/94) Before CDSC 7.12 74.25 5.71 32.83 5.84 7.51 2.44 9.24 After CDSC 7.12 74.25 5.71 30.83 5.52 4.72 1.55 4.24 Class C (3/30/07) Before CDSC 6.56 71.46 5.54 32.96 5.86 7.56 2.46 9.32 After CDSC 6.56 71.46 5.54 32.96 5.86 7.56 2.46 8.32 Class M (12/1/94) Before sales charge 7.08 80.23 6.07 36.34 6.40 9.07 2.94 9.98 After sales charge 6.97 74.37 5.72 31.91 5.70 5.53 1.81 6.40 Class R (3/30/07) Net asset value 7.11 80.68 6.09 36.34 6.40 9.08 2.94 9.98 Class Y (12/31/98) Net asset value 7.56 89.41 6.60 39.65 6.91 10.64 3.43 10.50 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 High Yield Advantage Fund Comparative index returns For periods ended 11/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year JPMorgan Developed High Yield Index — † 109.09% 7.65% 45.29% 7.76% 13.56% 4.33% 12.36% Lipper High Yield Funds category average * 7.07% 77.25 5.86 35.99 6.31 8.82 2.84 8.78 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/16, there were 675, 572, 445, 299, and 21 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,425 and $17,146, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $17,437. A $10,000 investment in the fund’s class R and Y shares would have been valued at $18,068 and $18,941, respectively. High Yield Advantage Fund 11 Fund price and distribution information For the 12-month period ended 11/30/16 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.324 $0.284 $0.286 $0.312 $0.312 $0.336 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/15 $5.56 $5.79 $5.43 $5.41 $5.54 $5.73 $5.54 $5.80 11/30/16 5.78 6.02 5.63 5.61 5.76 5.95 5.76 6.05 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.61% 5.38% 5.12% 5.13% 5.42% 5.24% 5.42% 5.55% Current 30-day SEC yield 2 N/A 4.91 4.37 4.37 N/A 4.71 4.87 5.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (3/25/86) Before sales charge 7.41% 85.93% 6.40% 36.79% 6.47% 11.27% 3.62% 15.41% After sales charge 7.26 78.50 5.97 31.32 5.60 6.82 2.22 10.79 Class B (5/16/94) Before CDSC 7.16 75.36 5.78 31.53 5.63 8.70 2.82 14.55 After CDSC 7.16 75.36 5.78 29.53 5.31 5.88 1.92 9.55 Class C (3/30/07) Before CDSC 6.60 72.43 5.60 31.63 5.65 8.75 2.84 14.43 After CDSC 6.60 72.43 5.60 31.63 5.65 8.75 2.84 13.43 Class M (12/1/94) Before sales charge 7.12 81.19 6.12 35.03 6.19 10.43 3.36 15.00 After sales charge 7.00 75.30 5.77 30.64 5.49 6.84 2.23 11.26 Class R (3/30/07) Net asset value 7.14 81.64 6.15 35.03 6.19 10.43 3.36 15.00 Class Y (12/31/98) Net asset value 7.59 90.31 6.65 38.31 6.70 11.95 3.84 15.51 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 High Yield Advantage Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/15 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 11/30/16 * 1.06% 1.81% 1.81% 1.31% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 6/1/16 to 11/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.45 $9.28 $9.28 $6.73 $6.73 $4.17 Ending value (after expenses) $1,055.80 $1,051.50 $1,051.90 $1,054.90 $1,054.90 $1,057.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 11/30/16, use the following calculation method. To find the value of your investment on 6/1/16, call Putnam at 1-800-225-1581. High Yield Advantage Fund 13 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.35 $9.12 $9.12 $6.61 $6.61 $4.09 Ending value (after expenses) $1,019.70 $1,015.95 $1,015.95 $1,018.45 $1,018.45 $1,020.95 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 High Yield Advantage Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current High Yield Advantage Fund 15 investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2016, Putnam employees had approximately $451,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 High Yield Advantage Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. High Yield Advantage Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions 18 High Yield Advantage Fund may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least March 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam High Yield Advantage Fund 19 Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In 20 High Yield Advantage Fund the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 657, 532 and 432 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was due in significant part to the fund’s moderately underweight position in upper-tier credit quality bonds (which outperformed lower-rated bonds during the period), as well as security selection within the utilities, cable and satellite, retail, and energy sectors. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with High Yield Advantage Fund 21 Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 High Yield Advantage Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Yield Advantage Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Advantage Fund (the fund), including the fund’s portfolio, as of November 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Advantage Fund as of November 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 9, 2017 24 High Yield Advantage Fund The fund’s portfolio 11/30/16 Principal CORPORATE BONDS AND NOTES (87.5%) * amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 $115,000 $118,450 LG FinanceCo Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 1,130,000 1,118,700 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 945,000 970,988 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 595,000 613,594 Automotive (1.0%) Fiat Chrysler Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 1,300,000 1,290,250 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 280,000 265,838 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 885,000 843,466 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 545,000 537,568 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) ‡‡ 750,000 714,375 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) ‡‡ 535,000 521,625 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 315,000 329,175 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 714,000 709,538 Broadcasting (2.3%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 340,000 357,211 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 730,000 717,225 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 2,255,000 2,277,550 Entercom Radio, LLC company guaranty sr. unsec. notes 10.50%, 12/1/19 620,000 636,275 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 1,160,000 1,107,440 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 725,000 570,938 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 1,120,000 1,108,800 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 2,515,000 2,483,563 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 470,000 489,388 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 255,000 240,975 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 1,340,000 1,306,768 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 1,510,000 1,430,725 High Yield Advantage Fund 25 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Building materials (0.4%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 $1,020,000 $1,037,850 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 250,000 260,000 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 980,000 997,150 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 150,000 156,000 Cable television (5.2%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,775,000 1,859,313 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 200,000 205,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 470,000 505,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 1,105,000 1,146,438 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 695,000 701,950 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,645,000 1,741,644 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 325,000 333,938 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 1,400,000 1,434,125 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 565,000 604,550 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 2,370,000 2,337,413 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 600,000 591,000 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 3,285,000 3,079,306 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 300,000 315,375 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 2,450,000 2,823,625 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 660,000 669,075 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 620,000 722,300 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 255,000 261,324 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 1,120,000 1,117,200 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 2,260,000 2,282,600 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 440,000 433,950 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 1,420,000 1,439,525 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 1,393,000 1,427,825 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 740,000 758,500 Virgin Media Secured Finance PLC 144A sr. notes 5.375%, 4/15/21 (United Kingdom) 666,000 685,980 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 750,000 789,375 26 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Capital goods (7.2%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 $1,905,000 $1,885,950 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 995,000 1,002,463 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 915,000 898,988 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 1,960,000 2,048,200 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 1,310,000 1,356,532 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 560,000 571,200 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 1,325,000 1,318,375 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 465,000 488,831 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 995,000 1,003,706 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 1,215,000 1,202,850 Bombardier, Inc. 144A sr. unsec. unsub. notes 4.75%, 4/15/19 (Canada) 220,000 219,175 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 1,755,000 1,926,113 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 780,000 883,350 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 3,115,000 2,974,825 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 1,875,000 1,917,188 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 1,768,000 2,303,697 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 2,675,000 3,049,500 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 1,940,000 1,896,350 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,465,000 1,490,638 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 1,027,000 1,057,810 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 595,000 620,288 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8.25%, 2/15/21 (New Zealand) 204,608 211,258 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. FRN 4.38%, 7/15/21 280,000 285,950 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 1,040,000 1,097,850 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 842,000 867,260 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 455,000 447,192 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 420,000 425,250 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 2,370,000 2,441,100 High Yield Advantage Fund 27 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Capital goods cont . TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 $195,000 $202,069 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6.375%, 6/15/26 730,000 742,775 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 1,525,000 1,527,859 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 855,000 882,788 Chemicals (3.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 1,075,000 1,096,500 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 1,320,000 1,313,400 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 1,210,000 1,421,750 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 905,000 891,425 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 875,000 864,063 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 790,000 746,550 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 2,350,000 2,661,375 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 1,135,000 1,152,025 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 1,350,000 1,495,125 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 320,000 338,000 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 205,000 186,806 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 620,000 565,750 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 1,000,000 1,017,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 2,483,000 2,631,980 Commercial and consumer services (0.2%) Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 1,220,000 1,235,250 Construction (2.8%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 1,685,000 1,790,313 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 1,685,000 1,680,788 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 1,982,000 2,269,390 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 1,135,000 1,140,675 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 1,145,000 1,240,894 28 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Construction cont . Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) $1,025,000 $1,018,696 Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) 300,000 295,500 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 245,000 236,425 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 650,000 669,500 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5.75%, 4/15/24 555,000 567,488 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 1,160,000 1,209,300 USG Corp. 144A company guaranty sr. unsec. notes 5.875%, 11/1/21 330,000 344,540 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 1,060,000 1,087,931 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 2,150,000 1,956,500 Consumer (0.3%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 805,000 835,188 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 90,000 95,850 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 670,000 710,200 Consumer staples (4.4%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 1,900,000 1,980,750 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 575,000 585,063 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 1,799,000 1,882,204 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 420,000 437,850 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 820,000 787,200 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 1,380,000 1,383,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 3,415,000 3,500,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 1,430,000 1,626,625 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 1,100,000 1,144,000 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 920,000 929,200 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 920,000 929,200 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 790,000 786,050 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 550,000 547,594 High Yield Advantage Fund 29 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Consumer staples cont . Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 $680,000 $680,000 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 670,000 668,325 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 1,385,000 1,426,550 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 510,000 503,625 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 1,765,000 1,753,969 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 1,585,000 1,694,207 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 330,212 214,638 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 675,000 744,188 Energy (oil field) (0.1%) Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 1,085,000 109 Tervita Corp. 144A company guaranty sr. notes 9.00%, 11/15/18 (Canada) CAD 420,000 313,445 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † $455,000 6,825 Energy (other) (0.1%) CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 639,000 313,110 Entertainment (1.7%) AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 380,000 382,850 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 555,000 578,948 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 965,000 972,238 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 835,000 857,963 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 655,000 661,550 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 1,315,000 1,380,750 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 500,000 511,250 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 530,000 527,350 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 980,000 980,000 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 505,000 513,206 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 2,000,000 2,061,500 30 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Financials (7.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 $1,115,000 $1,062,038 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 2,905,000 3,297,175 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 1,240,000 1,227,600 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 1,265,000 1,622,363 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 330,000 350,019 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 800,000 817,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 635,000 660,845 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 975,000 1,006,688 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 1,145,000 1,210,838 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 575,000 598,719 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 1,645,000 1,311,888 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 1,195,000 1,193,506 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 760,000 848,350 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 625,000 639,063 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 1,030,000 1,037,725 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 685,000 643,900 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 850,000 518,500 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 1,155,000 1,341,995 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 596,000 600,470 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 635,000 614,363 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 315,000 311,850 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 1,445,000 1,475,706 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 740,000 736,692 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 905,000 871,063 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 395,000 442,400 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 370,000 806,383 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $450,000 459,000 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 450,000 471,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6.375%, 3/1/24 R 525,000 538,125 High Yield Advantage Fund 31 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Financials cont . Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 $550,000 $562,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 1,910,000 1,914,775 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 1,165,000 1,208,688 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 555,000 564,713 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 745,000 745,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 1,709,000 1,721,818 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 2,535,000 2,905,744 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 460,000 415,150 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 420,000 437,325 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 395,000 388,581 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 958,000 949,618 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 1,170,000 959,400 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 1,080,000 1,094,850 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 1,265,000 1,283,975 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 1,020,000 1,032,750 Forest products and packaging (1.9%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 1,835,000 1,793,713 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 2,100,000 2,076,375 Louisiana-Pacific Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 915,000 888,694 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 1,930,000 2,021,675 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 1,085,000 1,128,183 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 135,000 148,163 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 865,000 890,950 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 1,225,000 1,414,875 Gaming and lottery (3.3%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 915,000 972,188 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6.375%, 4/1/26 365,000 380,513 32 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Gaming and lottery cont . Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 $1,805,000 $1,908,788 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 2,015,000 1,573,164 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $1,120,000 1,165,500 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 2,070,000 2,049,300 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 1,890,000 1,894,725 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 2,255,000 2,339,563 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 1,440,000 1,461,600 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 3,720,000 3,487,500 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 470,000 383,050 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 295,000 311,225 Health care (7.3%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 1,675,000 1,729,438 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 860,000 832,050 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 1,335,000 1,268,250 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 1,145,000 1,163,435 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 355,000 365,650 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 305,000 292,038 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 1,125,000 1,108,125 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 2,160,000 1,440,450 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 1,645,000 625,100 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 200,000 184,000 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10.50%, 12/15/18 (Luxembourg) 1,078,000 1,078,000 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 2,195,000 1,832,825 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 1,312,000 1,377,600 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 950,000 828,875 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 1,995,000 1,775,550 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 1,625,000 1,661,563 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 1,015,000 1,016,096 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 2,110,000 2,294,625 High Yield Advantage Fund 33 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Health care cont . HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 $410,000 $456,125 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 685,000 670,444 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 1,130,000 1,163,990 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 495,000 522,225 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 1,165,000 1,001,900 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 460,000 466,900 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 790,000 790,988 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 1,095,000 1,110,053 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 1,675,000 1,733,625 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 1,835,000 1,908,584 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 745,000 748,725 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 1,325,000 1,325,000 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 215,000 224,138 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 340,000 336,175 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 2,115,000 2,154,656 Tenet Healthcare Corp. 144A company guaranty notes 7.50%, 1/1/22 380,000 390,688 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 1,225,000 906,500 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 1,585,000 1,180,825 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 135,000 103,950 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 640,000 470,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 1,295,000 1,087,800 Homebuilding (2.2%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 710,000 729,525 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 980,000 994,700 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 935,000 937,151 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 1,420,000 1,519,400 34 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Homebuilding cont . CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 $585,000 $601,088 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 2,030,000 2,140,432 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 480,000 488,400 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 155,000 159,263 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 1,417,000 1,409,915 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 1,530,000 1,686,825 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 485,000 480,756 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 120,000 122,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 710,000 713,550 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 575,000 572,125 Lodging/Tourism (1.1%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 980,000 1,048,600 Dakota Merger Sub, Inc. 144A sr. notes 7.75%, 9/1/23 1,655,000 1,655,000 Dakota Merger Sub, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 665,000 623,438 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 205,000 200,900 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 235,000 246,603 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 310,000 344,100 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,975,000 1,965,125 Media (0.7%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 1,000,000 1,070,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 850,000 880,813 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 795,000 810,900 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 860,000 860,000 Metals (4.2%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 1,180,000 1,241,950 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 190,000 174,800 High Yield Advantage Fund 35 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Metals cont . ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) $615,000 $722,625 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 710,000 772,125 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 480,000 507,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 725,000 703,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 475,000 477,969 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 501,000 492,233 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 1,301,000 1,286,364 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 605,000 629,200 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 1,095,000 1,171,650 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 395,000 373,868 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 1,665,000 1,752,413 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 980,000 1,068,200 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 855,000 878,513 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 1,935,000 1,932,581 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 1,360,000 1,414,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 1,870,000 1,968,175 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 665,000 703,238 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 375,000 376,875 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 465,000 470,813 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 410,000 389,500 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 160,000 186,000 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 240,000 262,200 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 2,062,000 1,683,108 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 1,035,000 1,110,038 Oil and gas (11.2%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 600,000 658,452 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 595,000 606,156 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 600,000 609,000 36 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Oil and gas cont . Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 $1,064,000 $1,091,930 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 785,000 657,438 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 180,000 150,525 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 2,244,000 1,795,200 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 310,000 320,850 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 1,585,000 1,676,944 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 500,000 412,584 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 1,277,000 1,321,695 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 1,416,000 1,458,480 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 947,000 973,043 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 470,000 434,750 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 1,530,000 1,526,175 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 835,000 812,038 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 840,000 705,600 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 1,291,000 1,339,413 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 1,315,000 1,603,456 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 455,000 455,569 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 3,001,000 2,513,338 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 605,000 623,150 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 1,910,000 1,948,200 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 645,000 709,550 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 1,595,000 1,658,800 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 2,295,000 2,386,800 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 310,000 309,225 Marathon Oil Corp. sr. unsec. unsub. notes 3.85%, 6/1/25 505,000 469,770 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 485,000 423,163 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 365,000 328,500 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 1,180,000 1,241,950 High Yield Advantage Fund 37 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Oil and gas cont . Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 $1,515,000 $1,571,813 Newfield Exploration Co. sr. unsec. unsub. notes 5.625%, 7/1/24 1,088,000 1,122,000 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 805,000 817,075 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 460,000 464,600 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 730,000 748,250 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 1,482,000 1,526,460 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 40,000 35,600 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 415,000 421,225 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 1,885,000 1,903,850 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 645,000 612,750 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 405,000 388,800 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 585,000 628,875 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 1,660,000 1,751,300 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 165,000 172,425 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 850,000 839,375 Sabine Pass Liquefaction, LLC 144A sr. notes 5.875%, 6/30/26 390,000 411,938 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 2,795,000 158,966 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 780,000 819,975 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 850,000 901,000 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 910,000 91 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 1,020,000 1,032,750 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 620,000 584,350 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 650,000 667,875 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 1,110,000 1,112,775 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 670,000 661,625 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 335,000 330,605 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 375,000 379,688 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 680,000 166,600 Unit Corp. company guaranty sr. unsec. sub. notes 6.625%, 5/15/21 330,000 300,300 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 309,000 304,365 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 955,000 943,063 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 440,000 514,800 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 335,000 382,738 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 968,000 1,078,826 38 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Oil and gas cont . Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 $610,000 $625,970 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 825,000 831,602 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 1,260,000 1,272,600 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 345,000 380,363 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 1,735,000 1,830,425 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 1,255,000 1,285,986 Regional Bells (0.5%) Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 555,000 556,388 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 1,630,000 1,682,975 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 330,000 344,438 Retail (2.3%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 985,000 487,575 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 510,000 544,425 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,070,000 1,156,938 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 240,000 238,800 JC Penney Corp, Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 270,000 276,750 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 1,295,000 1,230,250 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 100,000 110,750 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 620,000 658,750 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 1,230,000 1,119,300 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 1,910,000 1,442,050 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 1,080,000 847,800 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 1,770,000 1,809,825 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 650,000 626,490 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 790,000 776,175 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 1,005,000 964,800 Technology (5.1%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 845,000 382,363 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 2,770,000 2,413,363 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 1,875,000 1,954,688 High Yield Advantage Fund 39 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Technology cont . Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 $3,055,000 $3,337,493 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 1,365,000 1,423,773 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 210,000 221,180 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 1,620,000 1,695,946 First Data Corp. 144A notes 5.75%, 1/15/24 1,275,000 1,290,938 First Data Corp. 144A sr. notes 5.375%, 8/15/23 1,135,000 1,174,725 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 820,000 820,000 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 2,660,000 2,666,650 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 1,635,000 1,679,963 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 1,620,000 1,717,200 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 1,525,000 1,578,375 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 570,000 629,850 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 1,430,000 1,433,575 Solera, LLC /Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 1,705,000 1,884,025 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 1,555,000 1,681,484 Telecommunications (3.5%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 605,000 614,075 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 655,000 643,538 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 960,000 804,000 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 2,185,000 1,819,013 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 580,000 420,135 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 190,000 65,788 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 440,000 150,700 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 275,000 281,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 275,000 276,375 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 276,000 280,830 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 840,000 904,593 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 2,870,000 2,760,653 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 370,000 382,950 40 High Yield Advantage Fund Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Telecommunications cont . Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 $1,035,000 $1,137,206 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 3,430,000 3,541,475 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 2,380,000 2,439,500 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 940,000 942,350 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 1,485,000 1,425,600 Telephone (1.5%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 1,450,000 1,531,563 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 1,300,000 1,389,375 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 1,167,000 1,215,139 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633%, 4/28/21 695,000 725,406 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 2,195,000 2,293,775 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 1,245,000 1,083,150 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 715,000 713,213 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 1,495,000 1,394,088 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 1,725,000 1,638,750 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 2,580,000 2,644,500 Utilities and power (4.3%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 520,000 605,800 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 2,050,000 2,003,875 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 660,000 643,500 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 1,112,000 1,231,540 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 565,000 599,612 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 2,080,000 1,986,400 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 605,000 630,713 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 370,000 386,188 High Yield Advantage Fund 41 Principal CORPORATE BONDS AND NOTES (87.5%) * cont . amount Value Utilities and power cont . Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 $1,185,000 $1,263,442 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 160,000 152,000 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 1,335,000 1,348,350 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 1,809,000 1,664,280 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 765,000 927,914 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 992,000 1,108,560 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 600,000 615,000 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 740,000 599,400 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 395,000 327,850 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 550,000 365,750 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 430,000 445,050 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 698,000 724,175 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 1,230,000 1,137,750 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 845,000 825,988 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 890,000 983,996 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 1,110,000 1,147,549 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 1,515,000 1,522,575 Total corporate bonds and notes (cost $479,945,735) Principal SENIOR LOANS (7.0%) * c amount Value Basic materials (0.6%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 6.00%, 1/6/22 $1,230,000 $1,236,492 Solenis International LP bank term loan FRN 7.75%, 7/31/22 375,000 363,047 Solenis International LP bank term loan FRN 4.25%, 7/31/21 1,112,163 1,107,683 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6.00%, 6/14/21 558,600 559,997 Capital goods (0.3%) Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 555,000 549,219 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 529,277 524,720 Harsco Corp. bank term loan FRN Ser. B, 6.00%, 11/2/23 445,000 450,563 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 990,000 994,331 42 High Yield Advantage Fund Principal SENIOR LOANS (7.0%) * c cont . amount Value Consumer cyclicals (3.4%) Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $1,504,438 $1,384,083 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) † 1,716,941 1,888,636 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 2,835,673 2,835,673 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 441,335 442,439 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 1,377,567 1,188,496 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 1,534,000 1,179,263 J Crew Group, Inc. bank term loan FRN Ser. B, 4.00%, 3/5/21 1,288,481 822,480 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 2,011,822 2,026,911 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 2,268,432 2,284,738 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 203,430 184,333 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 932,950 939,300 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6.00%, 10/1/21 798,902 805,268 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 459,703 426,374 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 914,504 892,403 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5.00%, 9/2/21 860 864 VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 560,000 564,666 VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 490,000 493,164 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 837,564 830,585 Consumer staples (0.4%) Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 990,000 775,500 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 1,320,000 1,321,100 Energy (0.9%) Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 2,045,000 2,166,678 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 555,000 562,631 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 1,683,395 1,569,766 Western Refining, Inc. bank term loan FRN Ser. B2, 5.50%, 6/23/23 488,775 489,997 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 498,750 496,256 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 883,325 737,576 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 313,510 312,569 Technology (0.6%) Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 1,426,710 1,223,404 Inception Merger Sub, Inc. bank term loan FRN Ser. B, 5.00%, 10/26/23 510,000 513,643 Krono’s, Inc. bank term loan FRN 9.25%, 11/1/24 790,000 808,057 Krono’s, Inc. bank term loan FRN 5.00%, 11/1/23 625,000 625,703 High Yield Advantage Fund 43 Principal SENIOR LOANS (7.0%) * c cont . amount Value Utilities and power (0.3%) Energy Transfer Equity LP bank term loan FRN Ser. C, 4.042%, 12/2/19 $560,000 $559,800 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 3,273,299 953,348 Total senior loans (cost $41,121,357) Principal CONVERTIBLE BONDS AND NOTES (0.6%) * amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $1,040,000 $1,162,200 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 449,000 822,231 Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 481,000 467,773 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 572,000 571,285 Total convertible bonds and notes (cost $2,447,895) Principal amount/ Value SHORT-TERM INVESTMENTS (4.4%) * shares Putnam Short Term Investment Fund 0.51% L Shares 23,309,787 $23,309,787 U.S. Treasury Bills 0.418%, 2/2/17 $279,000 278,799 U.S. Treasury Bills 0.328%, 1/19/17 § 2,000 1,999 U.S. Treasury Bills 0.231%, 12/1/16 § 471,000 471,000 Total short-term investments (cost $24,061,585) TOTAL INVESTMENTS Total investments (cost $547,576,572) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $544,784,064. † This security is non-income-producing. 44 High Yield Advantage Fund ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,022,644 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/16 (aggregate face value $4,808,965) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/21/16 $302,784 $322,045 $(19,261) Euro Sell 12/21/16 302,784 318,915 16,131 Barclays Bank PLC Canadian Dollar Sell 1/18/17 480,879 492,000 11,121 JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 427,903 370,775 (57,128) State Street Bank and Trust Co. Canadian Dollar Sell 1/18/17 1,301,561 1,331,687 30,126 UBS AG British Pound Buy 12/21/16 968,602 944,522 24,080 British Pound Sell 12/21/16 968,602 1,029,021 60,419 Total High Yield Advantage Fund 45 CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/16 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 27 Index B+/P $280,887 $7,963,000 12/20/21 500 bp $(168,537) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at November 30, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $—­ $3,023,489 $—­ Corporate bonds and notes —­ 476,418,196 200 Senior loans —­ 38,091,756 —­ Short-term investments 23,309,787 751,798 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $65,488 $—­ Credit default contracts —­ (449,424) —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 46 High Yield Advantage Fund Statement of assets and liabilities 11/30/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $524,266,785) $518,285,439 Affiliated issuers (identified cost $23,309,787) (Notes 1 and 5) 23,309,787 Cash 44,894 Interest and other receivables 8,358,901 Receivable for shares of the fund sold 392,936 Receivable for investments sold 5,683,720 Unrealized appreciation on forward currency contracts (Note 1) 141,877 Prepaid assets 42,647 Total assets LIABILITIES Payable for investments purchased 6,028,614 Payable for shares of the fund repurchased 4,211,636 Payable for compensation of Manager (Note 2) 257,345 Payable for custodian fees (Note 2) 13,899 Payable for investor servicing fees (Note 2) 153,216 Payable for Trustee compensation and expenses (Note 2) 324,351 Payable for administrative services (Note 2) 2,056 Unrealized depreciation on forward currency contracts (Note 1) 76,389 Payable for distribution fees (Note 2) 214,899 Payable for variation margin (Note 1) 21,329 Other accrued expenses 172,403 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $636,911,070 Undistributed net investment income (Note 1) 4,739,490 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (90,780,973) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,085,523) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) High Yield Advantage Fund 47 Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($309,295,257 divided by 53,509,870 shares) $5.78 Offering price per class A share (100/96.00 of $5.78) * $6.02 Net asset value and offering price per class B share ($14,950,309 divided by 2,653,234 shares) ** $5.63 Net asset value and offering price per class C share ($21,879,378 divided by 3,898,606 shares) ** $5.61 Net asset value and redemption price per class M share ($77,470,785 divided by 13,443,862 shares) $5.76 Offering price per class M share (100/96.75 of $5.76) † $5.95 Net asset value, offering price and redemption price per class R share ($24,377,553 divided by 4,231,178 shares) $5.76 Net asset value, offering price and redemption price per class Y share ($96,810,782 divided by 15,992,535 shares) $6.05 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 48 High Yield Advantage Fund Statement of operations Year ended 11/30/16 INVESTMENT INCOME Interest (including interest income of $139,117 from investments in affiliated issuers) (Note 5) $35,487,431 Total investment income EXPENSES Compensation of Manager (Note 2) 3,067,845 Investor servicing fees (Note 2) 935,850 Custodian fees (Note 2) 23,285 Trustee compensation and expenses (Note 2) 38,636 Distribution fees (Note 2) 1,617,123 Administrative services (Note 2) 15,176 Other 355,965 Fees waived and reimbursed by Manager (Note 2) (9,702) Total expenses Expense reduction (Note 2) (705) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (21,880,628) Net increase from payments by affiliates (Note 2) 4,313 Net realized loss on swap contracts (Note 1) (453,436) Net realized gain on foreign currency transactions (Note 1) 151,007 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,693) Net unrealized appreciation of investments and swap contracts during the year 44,591,042 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 49 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 11/30/16 Year ended 11/30/15 Operations Net investment income $29,443,958 $37,275,438 Net realized loss on investments and foreign currency transactions (22,178,744) (5,997,239) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 44,588,349 (57,906,619) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (17,910,395) (23,786,491) Class B (742,459) (766,355) Class C (998,914) (985,512) Class M (4,334,287) (5,105,607) Class R (1,347,122) (1,441,385) Class Y (5,573,520) (4,661,031) Decrease from capital share transactions (Note 4) (35,153,631) (283,622,308) Total decrease in net assets NET ASSETS Beginning of year 558,990,829 905,987,938 End of year (including undistributed net investment income of $4,739,490 and $5,214,218, respectively) The accompanying notes are an integral part of these financial statements. 50 High Yield Advantage Fund This page left blank intentionally. High Yield Advantage Fund 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized From Ratio investment value, and unrealized Total from net Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment investment Total Redemption value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ November 30, 2016­ $5.56­ .31­ .23­ .54­ (.32) —­ $5.78­ 10.18­ $309,295­ 1.07­ e 5.48­ e 42­ November 30, 2015­ 6.11­ .33­ (.56) (.32) —­ 5.56­ 319,716­ 1.04­ 5.48­ 29­ November 30, 2014­ 6.20­ .33­ (.10) .23­ (.32) —­ 6.11­ 3.79­ 529,990­ 1.03­ 5.34­ 43­ November 30, 2013­ 6.12­ .36­ .11­ .47­ (.39) —­ d 6.20­ 7.84­ 565,904­ 1.04­ 5.85­ 49­ November 30, 2012­ 5.62­ .40­ .50­ .90­ (.40) —­ d 6.12­ 16.55­ 652,557­ 1.04­ 6.74­ 40­ Class B­ November 30, 2016­ $5.43­ .26­ .22­ .48­ (.28) —­ $5.63­ 9.24­ $14,950­ 1.82­ e 4.72­ e 42­ November 30, 2015­ 5.98­ .28­ (.55) (.28) —­ 5.43­ 14,147­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.06­ .28­ (.08) .20­ (.28) —­ 5.98­ 3.23­ 16,893­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.99­ .31­ .10­ .41­ (.34) —­ d 6.06­ 6.98­ 17,154­ 1.79­ 5.07­ 49­ November 30, 2012­ 5.52­ .35­ .48­ .83­ (.36) —­ d 5.99­ 15.48­ 15,257­ 1.79­ 5.94­ 40­ Class C­ November 30, 2016­ $5.41­ .25­ .24­ .49­ (.29) —­ $5.61­ 9.32­ $21,879­ 1.82­ e 4.67­ e 42­ November 30, 2015­ 5.96­ .28­ (.55) (.28) —­ 5.41­ 17,292­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.04­ .28­ (.08) .20­ (.28) —­ 5.96­ 3.24­ 25,229­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.97­ .31­ .10­ .41­ (.34) —­ d 6.04­ 7.01­ 28,949­ 1.79­ 5.08­ 49­ November 30, 2012­ 5.50­ .35­ .48­ .83­ (.36) —­ d 5.97­ 15.52­ 29,271­ 1.79­ 5.95­ 40­ Class M­ November 30, 2016­ $5.54­ .29­ .24­ .53­ (.31) —­ $5.76­ 9.98­ $77,471­ 1.32­ e 5.23­ e 42­ November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ 5.54­ 81,256­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ 6.10­ 3.59­ 112,526­ 1.28­ 5.10­ 43­ November 30, 2013­ 6.11­ .34­ .12­ .46­ (.38) —­ d 6.19­ 7.64­ 134,948­ 1.29­ 5.58­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) —­ d 6.11­ 16.13­ 123,203­ 1.29­ 6.51­ 40­ Class R­ November 30, 2016­ $5.54­ .29­ .24­ .53­ (.31) —­ $5.76­ 9.98­ $24,378­ 1.32­ e 5.23­ e 42­ November 30, 2015­ 6.10­ .31­ (.56) (.31) —­ 5.54­ 24,431­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ 6.10­ 3.59­ 28,807­ 1.28­ 5.08­ 43­ November 30, 2013­ 6.11­ .35­ .11­ .46­ (.38) —­ d 6.19­ 7.64­ 24,687­ 1.29­ 5.59­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) —­ d 6.11­ 16.13­ 26,120­ 1.29­ 6.46­ 40­ Class Y­ November 30, 2016­ $5.80­ .33­ .26­ .59­ (.34) —­ $6.05­ 10.50­ $96,811­ .82­ e 5.71­ e 42­ November 30, 2015­ 6.37­ .35­ (.58) (.34) —­ 5.80­ 102,149­ .79­ 5.74­ 29­ November 30, 2014­ 6.44­ .36­ (.09) .27­ (.34) —­ 6.37­ 4.16­ 192,542­ .78­ 5.61­ 43­ November 30, 2013­ 6.34­ .38­ .12­ .50­ (.40) —­ d 6.44­ 8.10­ 232,251­ .79­ 6.00­ 49­ November 30, 2012­ 5.81­ .43­ .52­ .95­ (.42) —­ d 6.34­ 16.76­ 119,803­ .79­ 6.99­ 40­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of .02% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 52 High Yield Advantage Fund High Yield Advantage Fund 53 Notes to financial statements 11/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2015 through November 30, 2016. Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined 54 High Yield Advantage Fund by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. High Yield Advantage Fund 55 dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with 56 High Yield Advantage Fund respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $92,991 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $60,258 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. High Yield Advantage Fund 57 At November 30, 2016, the fund had a capital loss carryover of $90,185,644 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $634,646 $30,225,181 $30,859,827 * 59,325,817 N/A 59,325,817 November 30, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from defaulted bond interest. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $988,011 to increase undistributed net investment income, $10,713 to increase paid-in capital and $998,724 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $15,617,958 Unrealized depreciation (22,194,635) Net unrealized depreciation (6,576,677) Undistributed ordinary income 4,782,274 Capital loss carryforward (90,185,644) Cost for federal income tax purposes $547,801,996 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.565% of the fund’s average net assets. Putnam Management has contractually agreed, through March 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 58 High Yield Advantage Fund Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $9,702. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $4,313 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $535,513 ClassR 41,598 ClassB 24,640 ClassY 167,547 ClassC 32,837 Total ClassM 133,715 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $705 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $434, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for High Yield Advantage Fund 59 the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $775,630 ClassM 387,277 ClassB 142,839 ClassR 120,531 ClassC 190,846 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $20,050 and $410 from the sale of classA and classM shares, respectively, and received $9,620 and $265 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $125 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $215,283,491 $245,714,129 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassA Shares Amount Shares Amount Shares sold 10,715,474 $60,127,983 9,020,525 $53,802,667 Shares issued in connection with reinvestment of distributions 2,833,440 15,744,206 3,605,484 21,397,671 13,548,914 75,872,189 12,626,009 75,200,338 Shares repurchased (17,580,575) (98,499,694) (41,761,776) (245,985,964) Net decrease 60 High Yield Advantage Fund YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassB Shares Amount Shares Amount Shares sold 450,556 $2,465,512 319,139 $1,867,006 Shares issued in connection with reinvestment of distributions 110,883 601,655 106,266 614,531 561,439 3,067,167 425,405 2,481,537 Shares repurchased (515,942) (2,810,164) (642,813) (3,740,193) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassC Shares Amount Shares Amount Shares sold 1,851,962 $10,046,901 690,057 $3,986,378 Shares issued in connection with reinvestment of distributions 149,283 810,864 128,031 738,604 2,001,245 10,857,765 818,088 4,724,982 Shares repurchased (1,301,160) (7,002,452) (1,853,052) (10,812,363) Net increase (decrease) YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassM Shares Amount Shares Amount Shares sold 100,425 $551,836 194,531 $1,159,113 Shares issued in connection with reinvestment of distributions 34,782 193,107 33,147 195,751 135,207 744,943 227,678 1,354,864 Shares repurchased (1,352,642) (7,463,003) (4,003,009) (23,831,194) Net decrease YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassR Shares Amount Shares Amount Shares sold 1,408,494 $7,843,910 1,301,857 $7,750,500 Shares issued in connection with reinvestment of distributions 243,093 1,347,009 244,022 1,441,220 1,651,587 9,190,919 1,545,879 9,191,720 Shares repurchased (1,829,280) (10,155,129) (1,857,503) (11,004,316) Net decrease YEAR ENDED 11/30/16 YEAR ENDED 11/30/15 ClassY Shares Amount Shares Amount Shares sold 4,845,891 $28,680,254 9,888,933 $58,925,370 Shares issued in connection with reinvestment of distributions 926,053 5,385,281 727,100 4,473,374 5,771,944 34,065,535 10,616,033 63,398,744 Shares repurchased (7,384,995) (43,021,707) (23,246,301) (144,600,463) Net decrease High Yield Advantage Fund 61 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund * $21,290,706 $143,423,602 $141,404,521 $139,117 $23,309,787 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $6,500,000 Centrally cleared credit default contracts (notional) $5,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $— depreciation $449,424 * Foreign exchange contracts Receivables 141,877 Payables 76,389 Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 62 High Yield Advantage Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under Forward currency ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $(453,436) $(453,436) Foreign exchange contracts — 160,873 — 160,873 Equity contracts 28,838 — — 28,838 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under Forward currency ASC 815 contracts Swaps Total Credit contracts $— $(168,537) $(168,537) Foreign exchange contracts (3,669) — (3,669) Total High Yield Advantage Fund 63 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets Centrally cleared credit $— $— $— $— $— $— $— default contracts § Forward 16,131 11,121 — — 30,126 84,499 141,877 currency contracts # Total Assets $— $— Liabilities Centrally cleared credit — — 21,329 — — — 21,329 default contracts § Forward 19,261 — — 57,128 — — 76,389 currency contracts # Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral $— $— $— $— $— $84,499 received (pledged) †## Net amount $(3,130) $11,121 $(21,329) $(57,128) $30,126 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 64 High Yield Advantage Fund Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $23,644,687 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar year 2016. High Yield Advantage Fund 65 66 High Yield Advantage Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. High Yield Advantage Fund 67 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
